Opinion issued December 3, 2015




                                    In The

                             Court of Appeals
                                   For The

                          First District of Texas
                           ————————————
                             NO. 01-15-00712-CV
                           ———————————
                   IN RE DIOGU KALU DIOGU II, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      In this original proceeding, Diogu Kalu Diogu II requests mandamus relief

from two trial court orders dated July 10, 2014 and June 25, 2015 that awarded

sanctions against him.1

      We deny the petition for writ of mandamus.



1
      The underlying case is Diogu Kalu Diogu II v. Yaowapa Ratan-Aporn, cause
      number 13-DCV-204732, pending in the 505th District Court of Fort Bend
      County, Texas, the Honorable David Perwin presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                       2